Title: To George Washington from Brigadier General Anthony Wayne, 14 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Heights of Haverstraw [N.Y.] 14th Octr 1779.
        
        The appearance of the number of Vessels in Haverstraw Bay was a little exaggerated—there is not the least sign of an alteration in the Garrison except that they are employed in erecting a Magazine.
        had not your Excellency given a hint that you wished to lull, rathar than alarm the Enemy, I should have been tempted (since the arrival of the Virginia Line) to have asked for the Artillery I mentioned—which I have ground to believe we shou’d have used with effect—or Obliged the Enemy Immediately to move up in force & Relinquish every Other Operation—without injuring us but very little.
        Genl Woodford has taken post near Smiths tavern about three miles On my right & one Mile in the Rear of Kakeate Meeting-house—our

present position gives us perfect Security but against very Superior Numbers, & in that case, we have a safe Retreat.
        Colonel Putnam Applied to me last Evening for a field Officer to his Regiment, in place of Major Murfee—he wishes for Lieut. Colo. Vose of Colo. Vose’s Regiment—of whom he spekes highly—and says that he is anxious to join us—at present Colo. Putnam has no field Officer to his Regt but himself—Major Hull being long absent in sick Quarters.
        a few Artificers—i.e. wheelsrights & Armourers with their tools are Absolutely necessary to be annexed to this Corps—also a Conductor—we have been without one ever since the Reduction of Stoney Point—an Amunition Waggon for his Stores is much Wanted—will your Excellency please to give the necessary Orders.
        Enclosed is the only Sketch I have of Stoney Point—I have taken a good deal of pains & at some risque to determin the Respective Lines of fire as Delineated on the plan.
      